Citation Nr: 0733038	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating, above 10 percent, for 
residuals of an injury to the right arm, with a separate 10 
percent evaluation for the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to 
September 1975.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, which denied a claim for an 
increased rating for residuals of an injury to the right arm.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a November 2006 decision, the Board of Veterans' Appeals 
(Board) denied a rating above 10 percent for impairment of 
supination and pronation of the arm and granted a separate 10 
percent rating for limitation of flexion of the elbow.  He 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2007, the Court granted the parties' 
joint motion to remand the right arm claim because the 2006 
VA examiner was unable to comment on all the factors 
considered in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
specifically any functional loss due to flare-ups.  The Joint 
Motion implied that the lack of this finding resulted in an 
inadequate examination which frustrated judicial review.  
Accordingly, another examination is warranted which addresses 
all the DeLuca factors.

In addition, the 2007 Joint Motion noted that despite the 
facts that diagnostic testing revealed ulnar neuropathy and 
the medical evidence demonstrated decreased grip on the right 
due to thenar wasting and decreased wrist motion with pain, a 
separate neurological rating was denied because there were no 
sensory complaints or findings or neurological deficit noted 
on more than one clinical examination.  Accordingly, a 
neurological examination of the right arm is warranted with a 
medical opinion which addresses any discrepancies between 
diagnostic testing and clinical assessment.

Finally, a right wrist examination is warranted which 
specifically addresses right wrist arthritis, limitation of 
motion, and pain as the Joint Motion suggested that the Board 
reconsider whether a separate rating was warranted under 
Diagnostic Code 5215.

As it appears that the veteran is receiving ongoing VA 
treatment from the Jacksonville, Florida VA Outpatient Clinic 
(OPC), VA treatment records developed since June 2006 will be 
requested.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that might have an impact 
on the adjudication of the claim are considered 
constructively in the position of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's VA medical records, 
including records of treatment at the 
Jacksonville, Florida VAOPC developed 
since June 2006 to the present, should be 
obtained and associated with the claims 
folder.

2.  After the foregoing development has 
been completed, schedule the veteran for 
orthopedic and neurological examinations 
of his right arm.  The examiners should 
review the claims file in connection with 
the examinations.  All indicated testing 
should be conducted. The examiner should 
fully describe any and all functional 
impairments of the right elbow, forearm, 
wrist, and hand that can be attributed to 
the injuries sustained in service.  In 
particular: 

(a)  If there is clinical evidence 
of pain on motion in the wrist, the 
orthopedic examiner should indicate 
the degree of motion at which such 
pain begins.  Then, after reviewing 
the veteran's complaints and medical 
history, the examiner should render 
an opinion, based upon his or her 
best medical judgment, as to the 
extent to which the veteran 
experiences functional impairments 
such as weakness, excess 
fatigability, incoordination, or 
pain due to flare-ups or repeated 
use, and should portray these 
factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  
If the examiner cannot give such an 
opinion, he or she should indicate 
why not. 

(b)  The neurologic examiner should 
perform diagnostic testing to 
identify the nature and severity of 
any ulnar neuropathy and should 
identify any clinical manifestations 
of such neuropathy.  The examiner 
should address whether the medical 
evidence in the record which 
demonstrates decreased grip on the 
right due to thenar wasting, mild 
clawhand deformity, and decreased 
wrist motion with pain are 
manifestations of ulnar neuropathy.  
Any discrepancies between diagnostic 
testing and clinical assessment 
should be explained.

A complete rationale should be provided 
for all opinions expressed.

3. Thereafter, take adjudicatory action on 
the veteran's claims.  If any benefit 
sought is denied, provide a supplemental 
statement of the case (SSOC) to the 
veteran and his representative.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



